IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                   AT KNOXVILLE

                                AUGUST 1996 SESSION         FILED
                                                             October 3, 1996

STATE OF TENNESSEE,                        )                Cecil Crowson, Jr.
                                                            Appellate C ourt Clerk
                                           )
                     APPELLEE,             )
                                           )      No. 03-C-01-9510-CC-00310
                                           )
                                           )      Greene County
v.                                         )
                                           )      James E. Beckner, Judge
                                           )
                                           )      (Theft)
ALLEN RAY RICKER,                          )
                                           )
                   APPELLANT.              )



FOR THE APPELLANT:                                FOR THE APPELLEE:

T. Wood Smith                                     Charles W. Burson
Attorney at Law                                   Attorney General & Reporter
128 South Main Street, Suite 101                  500 Charlotte Avenue
Greeneville, TN 37743                             Nashville, TN 37243-0497

                                                  Darian B. Taylor
                                                  Assistant Attorney General
                                                  450 James Robertson Parkway
                                                  Nashville, TN 37243-0493

                                                  C. Berkley Bell
                                                  District Attorney General
                                                  113 West Church St., Suite 401
                                                  Greeneville, TN 37745

                                                  Michelle Green
                                                  Asst. District Attorney General
                                                  113 West Church St., Suite 401
                                                  Greeneville, TN 37745




OPINION FILED:_______________________


AFFIRMED


Joe B. Jones, Presiding Judge
                                   OPINION
         The appellant, Allen Ray Ricker, was convicted of theft under $10,000, a Class D

felony, by a jury of his peers. The trial court found that the appellant was a standard

offender and imposed a Range I sentence of confinement for three (3) years in the

Department of Correction. The appellant contends that the trial court committed error of

prejudicial dimensions by: (a) denying his motion for a judgment of acquittal at the

conclusion of the state’s case in chief because the state failed to prove the venue of the

offense and failed to prove that the person named in the indictment was the owner of the

wrecker in question, and (b) permitting the state to reopen its case in chief to prove the

venue of the offense. After a thorough review of the record, the briefs submitted by the

parties, and the law that governs the issues presented for review, it is the opinion of this

Court that the judgment of the trial court should be affirmed.

         Contrary to the appellant’s contention, the State of Tennessee established beyond

a reasonable doubt that the victim was the owner of the wrecker. The victim testified that

the name on the title was that of his former business, but that he owned the wrecker.

         The trial court permitted the State of Tennessee to reopen its case in chief after

defense counsel had made a motion for judgment of acquittal. The state established that

the offense occurred in Greene County.

         Whether the State of Tennessee should have been permitted to reopen its case in

chief for the purpose of introducing new evidence rested within the sound discretion of the

trial court. See State v. Harrington, 627 S.W.2d 345, 348 (Tenn. 1981); State v. Kennedy,

649 S.W.2d 275, 280 (Tenn. Crim. App. 1982); Clariday v. State, 552 S.W.2d 759, 770-71

(Tenn. Crim. App. 1976). This Court has previously held that the trial court did not abuse

its discretion by permitting the State of Tennessee to reopen its case and prove additional

facts after defense counsel had made a motion for judgment of acquittal. State v. Richard

Goltrie, Bradley County No. 03-C-01-9203-CR-00095, slip op. at 7-8 (Tenn. Crim. App.,

Knoxville, March 29, 1993), per. app. denied (Tenn. 1993). In this case, the trial court did

not abuse its discretion in granting the State of Tennessee’s motion to reopen its case in

chief.




                                             2
                                _______________________________________
                                     JOE B. JONES, PRESIDING JUDGE



CONCUR:



____________________________________
       PAUL G. SUMMERS, JUDGE



____________________________________
      DAVID G. HAYES, JUDGE




                                  3